

EXHIBIT 10.3


BOSTON SCIENTIFIC CORPORATION


DEFERRED STOCK UNIT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS




This Agreement, dated as of the %%OPTION_DATE,’Month DD, YYYY%-% (the “Grant
Date”), is between Boston Scientific Corporation, a Delaware corporation (the
“Company”), and the person whose name appears on the Signature Page of this
Agreement (the “Participant”), a non-employee director of the Company. All
capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in the Company’s 2011 Long Term Incentive Plan, as amended from time to
time (the “Plan”).


1.    Grant and Acceptance of Award. The Company hereby awards to the
Participant that number of Deferred Stock Units set forth on the Signature Page
of this Agreement (the “Units”). Each Unit represents the Company’s commitment
to issue to the Participant one share of Stock, subject to the conditions set
forth in this Agreement. This award is granted pursuant to and is subject to the
terms and conditions of this Agreement and the provisions of the Plan. The
Participant hereby accepts the award of Units.


2.    Restrictions on Units. Units awarded hereunder shall be subject to the
forfeiture restrictions described in Section 5 hereof and the limits on
transferability described in Section 11 below.


3.    Vesting. Except as otherwise provided in Section 5 hereof (relating to a
Separation From Service (as defined in the Boston Scientific Corporation
Non-Employee Director Deferred Compensation Plan, as may be amended from time to
time (the “Director Deferred Compensation Plan”)) and Section 6 hereof (relating
to a Change in Control Event (as defined in the Director Deferred Compensation
Plan)), the Units awarded hereunder shall vest in full on the last day of the
Participant’s current term as a non-employee director of the Company.


4.    Participant’s Rights in Stock. The shares of Stock, if and when issued to
the Participant pursuant to this Agreement, shall be registered in the
Participant’s name and evidenced in a manner as determined by the Company, in
its sole discretion. Under no circumstance will the Participant be deemed, by
virtue of the granting of the Units, to be a holder of any shares of Stock
underlying the Units or be entitled to the rights or privileges of a holder of
such shares of Stock

10.2014

--------------------------------------------------------------------------------



(including the right to receive dividends or vote the shares of Stock), unless
and until the Units have vested and the underlying shares of Stock have been
issued to the Participant.


5.    Separation From Service. If the Participant experiences a Separation From
Service (as defined in the Director Deferred Compensation Plan) from the Company
for any reason other than for cause (as defined in Section 4.a(4)(C) of the
Plan) prior to the end of the Participant’s current term as a non-employee
director of the Company, any Units awarded hereunder that remain unvested shall
vest pro rata based on the number of months of service completed by the
Participant (rounded up to the nearest whole month) prior to such Separation
From Service, and the remainder of such Units shall be immediately and
automatically forfeited. If the Participant experiences a Separation From
Service from the Company for cause (as defined in Section 4.a(4)(C) of the
Plan), any Units awarded hereunder that have not been settled shall be
immediately and automatically forfeited.


6.    Change in Control Event. In the event of a Change in Control Event (as
defined in the Director Deferred Compensation Plan), any unvested Units shall
immediately vest in full.


7.    Consideration for Stock. The shares of Stock subject to the Units are
intended to be issued for no cash consideration.


8.    Issuance of Stock. Shares of Stock will be issued in settlement of vested
Units within sixty (60) days after the earlier of (i) a Change in Control Event
or (ii) the Participant’s Separation From Service (as defined in the Director
Deferred Compensation Plan). Notwithstanding the foregoing, in the event that a
Participant is a Specified Employee (as defined in the Director Deferred
Compensation Plan) at the time of his Separation From Service, then
notwithstanding any other provision of the Plan, unless the Participant’s
Separation From Service is by reason of the Participant’s death, then any Units
that becomes payable under the Plan due to the Participant’s Separation From
Service will be paid on the first day that is six months after the date on which
the Participant’s Separation From Service occurs.


The Company shall not be obligated to issue any shares of Stock until (a) all
federal, state and local laws and regulations, as the Company may deem
applicable, have been complied with; (b) the shares have been listed or
authorized for listing upon official notice to the New York Stock Exchange, Inc.
or have otherwise been accorded trading privileges; and (c) all other legal
matters in connection with the issuance and delivery of the shares have been
approved by the Company’s legal department.



2
10.2014

--------------------------------------------------------------------------------



Further, notwithstanding anything in the Agreement to the contrary, if the
Participant resides outside the United States, the Company may, in its sole
discretion, settle the Units in the form of a cash payment to the extent that
settlement in shares of Stock is prohibited under local law or would require the
Company to obtain the approval of any governmental and/or regulatory body in the
Participant’s country of residence. Alternatively, the Company may, in its sole
discretion, settle the Units in the form of shares of Stock but require the
Participant to immediately sell such shares of Stock (in which case, this
Agreement shall give the Company the authority to issue sales instructions on
the Participant’s behalf).


9.    Responsibility for Taxes; Tax Withholding. The Participant shall be
responsible for the payment of any and all income tax (including U.S. federal,
state and local taxes and/or non-U.S. taxes), social insurance or other taxes of
any kind (“Tax-Related Items”) required by law to be paid with respect to the
grant, vesting and settlement of Units hereunder, including, without limitation,
the payment of any applicable withholding, Self-Employment Contributions Act of
1954, as amended, and similar taxes or obligations.


Upon the issuance of shares of Stock or the satisfaction of any vesting
condition with respect to the shares of Stock to be issued hereunder, if the
withholding of Tax-Related Items is required, the Company may hold back from the
total number of shares of Stock to be delivered to the Participant, and shall
cause to be transferred to the Company, whole shares of Stock that have an
aggregate Fair Market Value sufficient to pay the minimum Tax-Related Items
required to be withheld with respect to the shares of Stock. The cash equivalent
of the shares of Stock withheld will be used to settle the obligation to
withhold the Tax-Related Items. By accepting the grant of Units, the Participant
expressly consent to the withholding of shares of Stock and/or cash as provided
for hereunder.


Alternatively, the Participant hereby authorizes the Company (on the
Participant’s behalf and at the Participant’s direction pursuant to this
authorization) to immediately sell a sufficient whole number of shares of Stock
acquired upon vesting resulting in sale proceeds sufficient to pay the minimum
Tax-Related Items required to be withheld. The Participant agrees to sign any
agreements, forms and/or consents that reasonably may be requested by the
Company (or the Company’s designated brokerage firm) to effectuate the sale of
the shares of Stock (including, without limitation, as to the transfer of the
sale proceeds to the Company to satisfy the Tax-Related Items required to be
withheld). Further, the Company may, in its discretion, withhold any amount
necessary to pay the Tax-Related Items from the Participant’s compensation or
any other amounts payable to the Participant, with no withholding of shares of
Stock or sale of shares of Stock, or may

3
10.2014

--------------------------------------------------------------------------------



require the Participant to submit a cash payment equivalent to the minimum
Tax-Related Items required to be withheld with respect to the Units.


All other Tax-Related Items related to the grant or vesting of Units and any
shares of Stock delivered in settlement thereof are the Participant’s sole
responsibility. In no event shall whole shares be withheld by or delivered to
the Company in satisfaction of any Tax-Related Items in excess of the maximum
statutory tax withholding required by law. The Participant agrees to indemnify
the Company and its Affiliates against any and all liabilities, damages, costs
and expenses that the Company and its Affiliates may hereafter incur, suffer or
be required to pay with respect to the payment or withholding of any Tax-Related
Items.


10.    Investment Intent. The Participant acknowledges that the acquisition of
the Units and underlying shares of Stock is for investment purposes without a
view to distribution thereof.


11.    Transferability; Restrictions on Shares; Legend on Certificate. Until the
vesting conditions of this award have been satisfied and shares of Stock have
been issued in accordance with the terms of this Agreement and any applicable
Addendum or by action of the Administrator, the Units awarded under this
Agreement are not transferable and the Participant shall not sell, transfer,
assign, pledge, gift, hypothecate or otherwise dispose of or encumber the Units
awarded under this Agreement. Transfers of shares of Stock by the Participant
are subject to the Company’s Stock Trading Policy and applicable laws, rules and
regulations. Shares of Stock issued to the Participant in certificate form or to
the Participant’s book entry account upon settlement of the Units may be
restricted from transfer or sale by the Company and evidenced by stop-transfer
instructions upon the Participant’s book entry account or restricted legend(s)
affixed to certificates in the form as the Company or its counsel may require
with respect to any applicable restrictions on sale or transfer.


12.    Repatriation and Legal/Tax Compliance Requirements. If the Participant is
resident outside of the United States, the Participant agrees, as a condition of
the award of Units, to repatriate all payments attributable to the Units and/or
cash acquired under the Plan (including, but not limited to, dividends and any
proceeds derived from the sale of the shares of Stock acquired pursuant to the
award) in accordance with local foreign exchange rules and regulations in the
Participant’s country of residence. In addition, the Participant agrees to take
any and all actions, and consent to any and all actions taken by the Company, as
may be required to allow the Company to comply with local laws, rules and
regulations in the Participant’s country of residence. Finally, the Participant
agrees to take any and all actions as may be required to comply with the
Participant’s personal legal and tax obligations under local laws, rules and
regulations in the Participant’s country of residence.

4
10.2014

--------------------------------------------------------------------------------





13.    Data Privacy. The collection, processing and transfer of the
Participant’s personal data as it relates to the Units is necessary for the
Company’s administration of the Plan and the Participant’s participation in the
Plan, and the Participant’s denial and/or objection to the collection,
processing and transfer of personal data may affect the Participant’s ability to
participate in the Plan. As such, the Participant voluntarily acknowledges,
consents and agrees (where required under applicable law) to the collection,
use, processing and transfer of personal data as described in this Section 13.


The Participant understands that the Company holds certain personal information
about the Participant, including (but not limited to) the Participant’s name,
home address and telephone number, date of birth, social security number or
other identification number, compensation, nationality, job title, any shares of
Stock held in the Company, and details of all equity grants awarded to the
Participant (vested, unvested and expired) for the purpose of managing and
administering the Plan (“Data”). The Data may be provided by the Participant or
collected, where lawful, from the Company, its Affiliates or third parties, and
the Company will process the Data for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which the Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Participant’s country of residence.


The Participant hereby explicitly consents to the transfer of Data by the
Company as necessary for the purpose of implementation, administration and
management of the Participant’s participation in the Plan, and the Company may
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan, including but not
limited to E*Trade Corporate Services (“E*Trade”) or any successor or any other
third party that the Company or E*Trade (or its successor) may engage to assist
with the administration of the Plan from time to time. The Participant also
consents to the transfer of Data outside the Participant’s country of residence.
The Participant hereby authorizes (where required under applicable law) the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent transfer of shares of Stock on the Participant’s behalf to a broker
or other third party with whom the Participant may elect to deposit any shares
of Stock acquired pursuant to the Plan.



5
10.2014

--------------------------------------------------------------------------------



The Participant may, at any time, exercise the Participant’s rights provided
under applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant’s participation in the Plan. The
Participant may seek to exercise these rights by contacting the Company’s Vice
President, Total Rewards.


14.    No Rights to Continued Service. This Agreement and the Participant’s
participation in the Plan is not and shall not be interpreted to form a
contractual or other relationship with the Company or its Affiliates. Further,
the award of Units hereunder shall not confer upon the Participant any right to
continued service as a director of the Company and this Agreement shall not be
construed in any way to limit the rights of the Company or its shareholders
pursuant to the organizational documents of the Company and applicable law.


15.    Discretionary Nature of Plan. The Participant acknowledges and agrees
that the Plan is discretionary in nature and may be amended, cancelled or
terminated by the Administrator, in its sole discretion, at any time. The grant
of Units under the Plan is a one-time benefit and does not create any
contractual or other right to receive grants of Units or benefits in lieu of
Units in the future. Future grants of Awards under the Plan, if any, will be at
the sole discretion of the Administrator. Any amendment, modification or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of the Participant’s service with the Company.


16.    Voluntary Participation in the Plan. The Participant acknowledges that
the Participant’s participation in the Plan is voluntary.


17.    Waiver of Entitlement to Compensation or Damages. In consideration of the
grant of Units under this Agreement, no claim or entitlement to compensation or
damages shall arise from termination of the Units or diminution in value of the
Units or shares of Stock acquired upon settlement of the Units resulting from
the termination of the Participant’s service to the Company (for any reason
whatsoever and whether or not in breach of local labor laws) and the Participant
irrevocably releases the Company from any such claim that may arise.
Notwithstanding the foregoing, if any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting this Agreement, the
Participant will be deemed to have irrevocably waived the Participant’s
entitlement to pursue such claim.



6
10.2014

--------------------------------------------------------------------------------



18.    Not a Public Offering. If the Participant is resident outside the United
States, the grant of Units under the Plan is not intended to be a public
offering of securities in the Participant’s country of residence. The Company
has not submitted any registration statement, prospectus or other filings to
securities authorities outside the United States unless otherwise required under
local law, and the grant of Units is not subject to the supervision of
securities authorities outside the United States.


19.    No Advice Regarding Grant. No Employee of the Company is permitted to
advise the Participant regarding participation in the Plan or the Participant’s
acquisition or sale of the shares of Stock. Investment in shares of Stock
involves a degree of risk. Before deciding whether to participate in the Plan,
the Participant should carefully consider all risk factors relevant to the
acquisition of shares of Stock under the Plan, and the Participant should
carefully review all of the materials related to the Units and the Plan. The
Participant is hereby advised to consult with the Participant’s own personal
tax, legal and financial advisors before taking any action related to the Plan.


20.    Insider Trading/Market Abuse Laws. The Participant acknowledges that the
Participant’s country of residence may have insider trading and/or market abuse
laws which may affect the Participant’s ability to acquire or sell shares of
Stock under the Plan during such times that the Participant is considered to
have “inside information” (as defined in the laws of the Participant’s country).
These laws may be the same or different from any Company insider trading policy.
The Participant acknowledges that it is the Participant’s responsibility to
comply with such regulations, and that the Participant is advised to speak with
the Participant’s personal advisor on this matter.


21.    Electronic Delivery of Documents. The Company may, in its sole
discretion, deliver any documents related to the Units and participation in the
Plan or future grants of Units that may be granted under the Plan, by electronic
means unless otherwise prohibited by local law. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party-designated by the Company.
    
22.    Language. If the Participant is resident outside of the United States,
the Participant hereby acknowledges and agrees that it is the Participant’s
express intent that this Agreement and any applicable Addendum, the Plan and all
other documents, notices and legal proceedings entered into, given or instituted
pursuant to the Units, be drawn up in English. If the Participant has received
this Agreement and any applicable Addendum, the Plan or any other documents
related to the Units

7
10.2014

--------------------------------------------------------------------------------



translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control.


23.    Addendum. Notwithstanding any provision of this Agreement to the
contrary, the Units shall be subject to any special terms and conditions for the
Participant’s country of residence as are forth in an applicable addendum to the
Agreement, if any (the “Addendum”). Further, if the Participant transfers
residence to another country reflected in an Addendum to the Agreement, the
special terms and conditions for such country will apply to the Participant to
the extent the Company determines, in its sole discretion, that the application
of such terms and conditions is necessary or advisable in order to comply with
local laws, rules and/or regulations or to facilitate the operation and
administration of the Units or the Plan. Any applicable Addendum shall
constitute part of this Agreement.


24.    Additional Requirements. The Administrator reserves the right to impose
other requirements on the Units, any shares of Stock acquired pursuant to the
Units and the Participant’s participation in the Plan to the extent the
Administrator determines, in its sole discretion, that such other requirements
are necessary or advisable in order to comply with local laws, rules and/or
regulations or to facilitate the operation and administration of the Units or
the Plan. Such requirements may include (but are not limited to) requiring the
Participant to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.


25.    Legal Notices. Any legal notice necessary under this Agreement shall be
addressed to the Company in care of its General Counsel at the principal
executive offices of the Company and to the Participant at the address appearing
in the records of the Company for such Participant or to either party at such
other address as either party may designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.


26.    Conflicts. The award of Units granted pursuant to this Agreement and any
applicable Addendum is subject to the Plan. The terms and provisions of the Plan
as it may be amended from time to time are hereby incorporated herein by
reference. This Agreement contains terms and provisions established by the
Administrator specifically for the grant described herein. Unless the
Administrator has exercised its authority under the Plan to establish specific
terms of an Award, the terms of the Plan shall govern. Subject to the
limitations set forth in the Plan, the Administrator retains the right to alter
or modify the award of Units granted pursuant to this Agreement as the
Administrator may determine are in the best interests of the Company.



8
10.2014

--------------------------------------------------------------------------------



27.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of The Commonwealth of Massachusetts
(without regard to the conflict of laws principles thereof) and applicable
federal laws. For the purpose of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of The
Commonwealth of Massachusetts and agree that such litigation shall be conducted
in the state courts of Massachusetts or the federal courts of the United States
for the District of Massachusetts.


28.    Headings. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.


29.     Severability. The Participant agrees that the provisions of this
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.


30.    Waiver. The Participant understands that the waiver by the Company with
respect to the Participant’s compliance of any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this
Agreement, or of any subsequent breach of such party of a provision of this
Agreement.


31.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to the one and the same instrument.


[remainder of page intentionally left blank]

9
10.2014

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
and delivered this Agreement as a sealed instrument as of the date and year
first above written.






PLAN: 2011 LONG TERM INCENTIVE PLAN
Number of Units: %%TOTAL_UNITS_GRANTED%-%


BOSTON SCIENTIFIC CORPORATION
    
                [a103bostonscientificf_image1.gif]
Name: Michael F. Mahoney
Title: President and Chief Executive Officer




%%FIRST_NAME%-% %%LAST_NAME%-%
PARTICIPANT*




*Signed via E*Trade Acceptance    


6616454-v4\GESDMS

10
10.2014